UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-6212



DOUGLAS ALAN WINBUSH,

                                            Petitioner - Appellant,

          versus


PATRICK T. CASEY,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Graham C. Mullen, Chief Dis-
trict Judge. (CA-97-157-MU)


Submitted:   April 20, 2001                  Decided:   May 15, 2001


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Douglas Alan Winbush, Appellant Pro Se. Teresa Lynn Harris, Special
Deputy Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Douglas   Alan   Winbush   appeals   the   district    court’s   order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).    We have reviewed the record and the district

court’s opinion and find no reversible error.              Accordingly, we

affirm on the reasoning of the district court as to Winbush’s

claims of ineffectiveness of trial counsel, constitutional viola-

tions by the trial court’s denial of his mid-trial motion for con-

tinuance, and error by the trial court in admitting a witness’s in-

court identification. We further deny a certificate of appealabil-

ity and dismiss the appeal as to Winbush’s claims of Fourth

Amendment violations, constitutional violations as a result of

erroneous jury instructions, and insufficiency of the evidence.

Winbush v. Casey, No. CA-97-157-MU (W.D.N.C. Jan. 5, 2001).             We

grant leave to proceed in forma pauperis and deny Winbush’s motion

for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                 AFFIRMED IN PART; DISMISSED IN PART




                                   2